NO. 12-18-00122-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 YOSLAYS GARCIA-TORRES,                           §       APPEAL FROM THE 241ST
 APPELLANT

 V.                                               §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                         §       SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
       Yoslays Garcia-Torres appeals the trial court’s judgment and attached order to withdraw
funds from his inmate trust account to pay court costs. We modify and affirm as modified.


                                          BACKGROUND
       Appellant was charged by indictment with engaging in organized criminal activity. He
pleaded “not guilty,” and the matter proceeded to a jury trial. The jury found Appellant “guilty” as
charged and assessed his punishment at imprisonment for thirty years. This appeal followed.


                                          COURT COSTS
       In Appellant’s sole issue, he argues that the trial court’s judgment and attached order to
withdraw funds from his inmate trust account contain an incorrect amount of court costs. He
contends that we should modify the judgment and attached withdrawal order to reflect the correct
amount. The State agrees, and so do we.
       The record in this case indicates that a clerical error was made in the amount of court costs
reflected in the judgment and attached withdrawal order. The bill of costs shows a court cost
amount of $232.00 and a balance of $229.00. Appellant and the State agree that this indicates
Appellant previously paid $3.00 in court costs. However, the judgment and attached withdrawal
order show a court cost amount of $232.00.
         An appellate court may reform a trial court’s judgment when it has the necessary data and
information. TEX. R. APP. P. 43.2(b); Banks v. State, 708 S.W.2d 460, 462 (Tex. Crim. App. 1986).
The judgment in this case states that the attached withdrawal order is incorporated into the
judgment and made a part of it. Therefore, we may reform the court cost amount in both the body
of the judgment and the attached withdrawal order because we have the necessary data and
information to do so. See id. Because the court cost amount in the judgment and attached
withdrawal order conflicts with the amount in the bill of costs, we conclude that we should modify
the judgment and the attached withdrawal order to reflect a court cost amount of $229.00. See id.
Accordingly, we sustain Appellant’s sole issue.


                                                  DISPOSITION
         Having sustained Appellant’s sole issue, we modify the trial court’s judgment and attached
withdrawal order to reflect a court cost amount of $229.00. We affirm the trial court’s judgment
as modified.

                                                                JAMES T. WORTHEN
                                                                   Chief Justice

Opinion delivered February 6, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          FEBRUARY 6, 2019


                                         NO. 12-18-00122-CR


                                  YOSLAYS GARCIA-TORRES,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                 Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-1565-17)

                       THIS CAUSE came on to be heard on the appellate record and the briefs
filed herein, and the same being inspected, it is the opinion of this Court that the judgment of the
trial court below should be modified and, as modified, affirmed.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below and its attached withdrawal order be modified to reflect a court cost amount of
$229.00; and as modified, the trial court’s judgment is affirmed; and that this decision be certified
to the trial court below for observance.
                    James T. Worthen, Chief Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.